35 So. 3d 1014 (2010)
Timothy VINSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-3926.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
Timothy Vinson, pro se.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
*1015 PER CURIAM.
Petitioner, Timothy Vinson, seeks a belated appeal of his judgment and sentences in Brevard County Case No. 05-2006-CF-18073. See Fla. R.App. P. 9.141(c). This court agrees with the Commissioner's recommendation that the petition be denied.
PETITION DENIED.
MONACO, C.J., SAWAYA and ORFINGER, JJ., concur.